Citation Nr: 1619539	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in July 2014.  A transcript of the hearing is associated with the claims file.  

In August 2014, the Board remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The weight of competent and probative evidence is that the Veteran's current lumbar spine disorder, diagnosed as degenerative disc disease and spondylosis of the lumbar spine, first manifested greater than one year after active service and was not caused or aggravated by acute episodes of back strain on exertion or falls or any other aspect of active service. 


CONCLUSION OF LAW

The criteria for service connection for a spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.07, 3.09 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).   The notice must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In February 2008, the RO provided notice that met the requirements.  The notice provided all criteria to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA, Social Security Administration, and identified private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 
23 Vet. App. 488 (2010).

Here, during the July 2014 Board hearing, the undersigned VLJ discussed the issue on appeal and the reasons for the previous denials.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and held the record open for the Veteran to obtain the suggested evidence.  Moreover, the Board remanded the claim in August 2014 to obtain additional evidence.  

In response to remand directives, the RO obtained the SSA records summarized above and obtained an additional VA medical opinion that included consideration of the Veteran's lay statements and the February 2010 opinion of the orthopedic physician.  SSA records were obtained and considered.  The VA reviewer in October 2014 discussed several record entries by the private physician but did not expressly mention the February 2010 opinion.  For reasons provided below, the Board finds that the VA examiner did review the entire record, was aware of multiple records from the orthopedic physician, and that a failure to specifically cite the February 2010 opinion does not negate substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As such, the Board can adjudicate the claims based on the current record.

The Veteran was afforded a VA examination in May 2008, and VA obtained medical opinions in December 2013 and October 2014 with regard to the etiology of the claimed back disorder.  The Board finds that the examination and opinions in aggregate are adequate to decide the issue because they are predicated on a review of the claims file, consideration of the Veteran's reported history, his available service treatment records, and post-service treatment record up to the date of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions has been met. 

Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those diseases for which the presumption and continuity of symptomatology are available.  

Lay evidence is competent when a condition can be identified by a layperson and may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis

The Veteran served as a U.S. Air Force refueling technician with non-combat service in Korea.  He contended in several statements and during the July 2014 Board hearing that he injured his back during active service and experienced a continuity of symptoms since that time. 

Specifically, in a January 2008 claim for service connection and in a May 2009 notice of disagreement, the Veteran reported that he slipped and fell on an icy revetment while servicing an aircraft off of a runway in Korea in approximately November 1968 and was treated in a makeshift medical facility on the airbase.   In an April 2010 substantive appeal, the Veteran reported that he injured his back lifting a heavy barrel of heating oil during the winter of 1968.  During the July 2014 Board hearing, the Veteran testified that he injured his back after being soaked with jet fuel from an improperly connected hose and slipped on the fuel, striking his back on the pressurized fuel hose.  He testified that he received medical care that was limited to a 30 day supply of pain medication.  He further testified that he was treated immediately after service and for several years by a private chiropractor and at least two physicians who are no longer in practice.  He stated that he was unable to identify, locate, or obtain any records of this care.  During the hearing, the Veteran's spouse testified that she knew of the appointments with these care providers.  

Service treatment records showed that the Veteran received medical care at a tactical dispensary at the Suwon Air Base from July 1968 to January 1969.  Entries signed by physicians noted care for skin rashes, chest pain, and flu symptoms. The records included reports of laboratory testing and chest X-rays, but are silent for any symptoms, diagnoses, or treatment for back pain or the residuals of any injuries.  In a March 1969 discharge physical examination medical history questionnaire, the Veteran checked the box for recurrent back pain and reported that he injured his back lifting a heavy object and experienced mild back pain since 1967 (the date noted in the record was changed to 1968 by a military board of correction of records).  The examining physician noted that the pain was occasional and mild, that no treatment was required, and that there were no complications, sequelae, or recurrences.  On examination, the physician noted no spinal abnormalities.  The Veteran also reported that he was sprayed in the eye with jet fuel on several occasions and experienced vision blurring starting in in October 1968. Service treatment records are silent for any incident of jet fuel in the eyes or a back injury at that time. 

The Veteran identified and the RO obtained records of treatment by a private primary care physician from 1996 to 2006.  The handwritten records are mostly illegible but the abbreviation "lbp" appears in several records which the Board interprets as reports by the Veteran of low back pain.  

Records of imaging studies obtained by private physicians starting in November 2001 showed slight degenerative changes of the lumbar spine with no acute bony abnormality.  The image evaluator noted the Veteran's report of the gradual onset of symptoms that became more significant in August or September 2001.  The physicians provided injections and medication for the next two years.  In October 2003, the Veteran's private attending orthopedic physician noted that the Veteran had been doing relatively well until he had a severe fall at work after stepping on an oil spill and landing hard, worsening his back pain.  In November 2003, the studies showed severe facet joint osteoarthritis and evidence of a prior incomplete stress fracture at one level.  After observation and worsening symptoms over the next year, the physician diagnosed lumbar spinal stenosis with lumbar disc herniation and instability.  Veteran underwent a posterior lumbar decompressive laminectomy and fusion in December 2004.  The Veteran was able to return to work with limited hours in April 2005.  

Records obtained from SSA showed that the Veteran filed for disability benefits in October 2005.  He reported that he had worked as a salesman, sales manager, and warehouse and meat plant manager since August 1975 with part time work on a ranch.  His duties included moving heavy objects and replacing stock.  He noted that he ceased work in 2003 and was no longer able to perform his duties because of back and knee pain and reduced hearing acuity.  He used a walker or cane and could no longer drive a vehicle.  The SSA records included treatment notes and imaging reports from the private orthopedic physician noted above.  SSA granted disability benefits in part because of chronic back pain from a failed surgery.  There is no mention of any events or injuries in service.  In claims for a total disability rating based on individual unemployability in July 2012 and July 2013, the Veteran reported working as a part time salesman for a business from 2002 to 2004 and as a full time, self-employed salesman from 2001 to 2009.   

In a May 2007 history questionnaire provided to the private orthopedic physician, the Veteran noted for the first time that he injured his back in the 1960s but did not note the circumstances.  In August 2007, his physician noted that the Veteran sustained another back injury when he jumped from a burning truck and landed hard.  The Veteran started to receive VA primary care including pain management in December 2007 but continued to receive orthopedic care from the private physician.  

The RO received the Veteran's claim for service connection for back problems in January 2008. 

In May 2008, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's report of back problems since his active service and treatment by chiropractors and physicians from 1969 to 1975 when he was told that it would provide no further benefit because of the severe degenerative condition of his spine.  The PA noted that there were no records of this treatment in the file.  Moreover, records of care in 2001 noted only mild degenerative disease years later.  The Veteran also reported having been placed on light duty during his employment by the Texas Highway Department because of back pain.  The PA noted a review of the private orthopedic notes and imaging studies, examined the Veteran, and concurred in the diagnosis of degenerative disc disease of the lumbar spine with residuals of the decompressive laminectomy and fusion.  The PA was unable to provide an opinion on a possible relationship of the current disorder to active service because of the absence of any records from 1969 to 2001.  

In a February 2010 treatment note, the Veteran's private orthopedic physician noted that the Veteran continued to experience slow progress after another back surgery in December 2009 and also experienced severe neck pain and cervical radiculopathy.  The physician noted a review of unspecified medical evidence and found that "this condition" began or was caused by active military service because the changes are consistent with trauma from the unspecified injuries he sustained in the late 1960s.  It is not clear whether the physician was addressing the lumbar or cervical spine or both. 

In December 2013, a VA physician noted a review of the claims file and the Veteran's report of the onset of mid-back pain after lifting a heavy barrel in 1968 in Korea. The physician noted that the service records were silent for any treatment of back pain and that the examining physician at discharge noted that the pain was occasional, mild, did not require treatment, and that there were no current residuals at that time.  The physician summarized the history of a fall in 2003 with imaging studies showing an incomplete vertebral fracture, surgery in 2004 and 2009, and additional trauma in the jump from the burning truck in 2007.  The physician found that the evidence of record did not demonstrate that the current lumbar spine disorder was incurred or caused by recurrent back pain from a single event of lifting a heavy object.  

As noted above, during the July 2014 Board hearing, the Veteran described a traumatic back injury from a fall on a pressurized fuel hose.  He stated that a doctor checked out his back and prescribed a 30 day course of medication.  He acknowledged that his fueling duties did not require heavy lifting.  He stated that he received back massage from a chiropractor over a period of two years after service and then received pain medication, hot and cold compresses, and therapy on a stretch machine from three physicians.  The Veteran's spouse testified that the Veteran's back was sore and uncomfortable and that she was aware of his appointments for treatment.  The Veteran testified that he began treatment with the orthopedic physician in the late 1990s when the pain became unbearable.  He stated that the earlier clinicians thought he had only aches and pains but that the orthopedic physician was the first to order imaging studies.  The Veteran stated that he had difficulty remembering any falls except for one time when he blacked out because of high blood pressure and hit his teeth on a counter.  He did report hitting a deer while driving but did not hurt his back on that occasion.  He stated that the orthopedic physician told him that he was susceptible to falls because of nerve damage to his legs caused by the lumbar spine disease.   However, the Veteran's representative contended that the Veteran's recurrent mid-back pain from lifting predisposed the Veteran to falls.  The representative also challenged the validity of the military discharge physical examiners assessment of no complications because "they always - especially the air force, always puts this down..." and that clinicians were more concerned with getting jet fuel off the Veteran and just failed to make a notation about a back injury.  

In October 2014, another VA PA noted a review of the claims file and found that the Veteran's current lumbar spine disease was not caused by active service.  The PA noted no clinical treatment for a back injury on active duty and that the discharge examiner assessed the history of recurrent pain as occasional and mild such that no treatment was required.  The PA noted that this was consistent with the Veteran's satisfactory accomplishment of his military duties with no duty restrictions or appearances at sick call for back symptoms.  The PA noted that the claims file showed that the Veteran engaged in VA sponsored education after service without impairment of class work because of back pain.  The PA also cited the private record in 2001 in which the Veteran reported the onset of pain a few months earlier and a series of subsequent falls with back trauma and two surgical procedures.    

In February 2015, the private orthopedic physician prepared a VA Disability Benefits Questionnaire for lumbar spondylosis, noting that the date of diagnosis was January 2008.  The physician noted that the Veteran's report of a fall on a pressurized fuel hose in 1968 with fluctuating symptoms since 1968.  The physician assessed the current degree of severity of the disorder but did not provide an additional opinion or rationale to explain his earlier opinion.  

The Board finds that service connection for spine disability, best diagnosed as degenerative disc disease and spondylosis of the lumbar spine, is not warranted.  

The Veteran is competent to report the occurrences of lifting strain and traumatic falls and the onset and continuity of recurrent back pain.  The Veteran was very inconsistent in reporting the events: first a barrel lifting strain, then a fall on an icy revetment, then a fall on a pressurized hose.  Despite the inconsistencies, the Board finds that his reports that the events occurred are credible because they are consistent with his duties and are not specifically contradicted by the service records.  However, the Board places low probative weight on the severity of the fall and that an injury occurred because there is no record that he sought treatment at the established airfield clinic from physicians who otherwise treated him for rashes and flu-like symptoms and had access to X-ray facilities.  He was seen on several occasions in November 1968 for minor issues and, contrary to his testimony, there was no indication of a fall, chronic back pain, or a 30 day course of prescription medication.  The Board places greatest probative weight on the assessment of the military physician at the time of discharge who found that these mild strains did not require treatment nor was there any residual chronic disorder.  There is no evidence to support the representative's challenges to the validity of the examiner's assessment or that symptoms and treatment for the back were just a failure of documentation.  Notably, there were no entries regarding fuel in the eyes, but there were several encounters for rash and flu symptoms.  

The Board acknowledges the Veteran's and his spouse's reports and testimony that he sought treatment from chiropractors and physicians for back pain for many years immediately after service.  Despite the Veteran's report to the VA examiner in May 2008 that he was told he had severe degenerative disease, this treatment was limited to massages without imaging and diagnoses for any spinal disease suggests that the Veteran experienced occasional mild back muscle strain.  In 2001, his physician noted that the disease was mild at that time.  The Veteran did not report any limitation in his work activities other than the use of a back brace while working for the highway department, a precaution commonly used by people to prevent strain.  Service connection on the basis of continuity of symptoms is limited to diagnosed arthritis and not for acute episodes of muscle strain.  

The earliest diagnosis of a chronic spinal disorder was in 2001, many years after active service, and after the Veteran reported a gradual onset of symptoms only a few months earlier.  Significantly, the Veteran did not report nor did his attending clinicians prior to February 2010 note an awareness of any falls or trauma to the back during active service.  All prior to this date attributed the onset of degenerative spinal disease to significant falls in 2003 and 2007.  It would have been appropriate for the Veteran to have reported the events in service to his clinicians in the context of seeking medical care and not only in the context of disability compensation claims.   The Board does not find the Veteran's lay evidence not to be credible solely because of the absence of records of care, but does find that the lay and medical evidence during and after service shows only occasional incidents of back strain while performing work duties and not a traumatic injury sufficient to warrant examination and treatment when it was available and appropriate for the Veteran to report it to his clinicians.  
 
There is ample competent evidence of current degenerative disc disease and spondylosis of the lumbar spine.  Therefore, the first element of service connection for a current disability is met.  Any symptoms that clinicians associated with this disease, and not acute muscle strains, did not manifest until 2001, many years after active service. 

There are several medical opinions that address the etiology of the degenerative disease.  The Board places low probative weight on the February 2010 opinion of the private orthopedic physician who after years of treatment first mentioned unspecified trauma in service in the 1960s.  Not until February 2015 did the physician cite the Veteran's reports of the fall on the pressurized hose.  This physician provided no rationale nor did he indicate an awareness of the absence of any record of treatment after this contended fall in service or the military physician's assessment on the discharge examination as a minor strain that had resolved.  

The opinions of the VA physician in 2013 and PA in 2014 warrant greater weight because they included consideration of the Veteran's contentions as well as a review of the service records and the entire history of care from 1996 through 2014.  Even though the PA did not comment directly on the February 2010 private orthopedic physician's opinion, both examiners did review the treatment records which up to the time of his opinion contained no reference to a fall in service but rather only to more severe post-service injuries in 2004 and 2007.   These VA opinions considered the Veteran's lay evidence but relied more heavily on the absence of records of treatment in service and prior to 2001 and thus indicated disagreement with the private opinion regarding the occurrence of back trauma sufficient to cause degenerative disease much later in life.  Therefore, the failure to specifically cite the contrary opinion does not negate their overall assessment and conclusions.  The Board is mindful that, as an adjudicator, it cannot find the Veteran's lay statements not credible solely because of the absence of records of treatment.  However, citation to the absence of records of treatment in conjunction with a review of the entire treatment history does not render a medical opinion inadequate.  Here, the opinions were based on a complete record review and assessment of the lay and medical evidence and a determination of whether the claimed events were sufficiently severe as to be the cause of the current disability.  

Therefore, the Board finds that the weight of competent evidence is that the Veteran's likely experienced episodes of acute back muscle strain on exertion and falls that did not require treatment but did not sustain trauma to the back sufficient to cause degenerative disease many years after service.    

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a spine disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


